Title: From George Washington to William Moultrie, 10 February 1793
From: Washington, George
To: Moultrie, William



Sir
Philadelphia Feby 10th 1793.

I have been honored with your Excellency’s letter & duplicate of the 8th ultimo, enclosing the deposition of Benjamin Cleveland respecting the murder of some Cherokee Indians, which was transmitted to me Agreeably to a Resolve of the Legislature of South Carolina.
I cannot, on this occasion, forbear expressing to Your Excellency the extreme regret with which I learn that so cruel & unprovoked a murder has been committed by the white people, and particularly at this juncture. In vain may we expect peace with the Indians on our frontiers, so long as a lawless set of unprincipled

wretches can violate the rights of hospitality or infringe the most solemn treaties, without receiving the punishment they so justly merit.
So deeply is the safety & happiness of every good citizen & industrious settler on our frontiers involved in these attrocious Acts, that unless they will exert themselves to prevent such outrages or to bring the perpetrators of them to condeign punishment, no treaties can secure them, neither will it be in the power of the Government of the U.S. to protect their persons or property from the depredations of the Indians. With sentiments of respect & great esteem I have the honor to be Yr Excellency’s most Obed. St.
